DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed January 26, 2022.  Claims 1-18 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirschbaum et al. (U.S. Patent Application Publication 2002/0170187) in view of Thies et al. (U.S. Patent 6,305,234) and Wlodarczyk et al. (U.S. Patent 4,866,269), hereinafter, “W”.
Regarding claims 1-18, Kirschbaum et al. disclose (Figs.) a method and a system for determining a position of a rotating object (crankshaft) in a device and controlling the device according to a determined position or any derivation of the determined position, the system comprising: a reflecting region ([0047]; “marks 12 are of the reflection type”) on the rotating object; a light source ([0047]; “light source”; optical fiber 15) located in, on, or as a part of the device, wherein emitted light is emitted by the light source onto the reflecting region and reflected light is reflected off the rotating object, the reflected light having an intensity; a detector ([0047]; “photo-element”) that detects the reflected light and measures the intensity (claim 18) of the reflected light.  Kirschbaum et al. further disclose an engine (M).  Kirschbaum et al. do not disclose the reflecting region has a feature configured to effect a change in the intensity of the .  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art does not disclose “wherein the change in the signal is based on a shape of the rotating object” or is controlled based on the determined position and the change in the signal.  Examiner disagrees.  First, since Thies et al. discloses a spiral, the signal does change based on a shape of the rotating object.  Second, W teaches controlling an engine based on both the position detected and a change in a signal (change in position).  In combination of Kirschbaum et al. in view of Thies et al. and W, the device would control based on the position and change in a signal as claimed.  Thus, Applicant’s remarks are not persuasive and this rejection is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878